PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/755,078
Filing Date: 25 Feb 2018
Appellant(s): Stevens, James, P.



__________________
Thomas Durling
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 10/26/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 10/26/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Appellant argues that independent claim 1 defines a surface pattern that extends continuously across the bottom surface of the overcap and that the form of the surface pattern is different from the Thomas structure. Appellant argues that each of the Thomas embodiments are centrally positioned directly over the valve on the membrane. Appellant argues that “the continuous and repetitive structure of the claims, extending across the entirety of the bottom surface” results in a number of advantages. 
This argument has not been found persuasive, claims 1 and 13 requires that the surface pattern extends continuously across the bottom surface of the body portion which by broadest reasonable interpretation, Thomas teaches since the structures 31, 32, 33 are continuously arranged in a circle across the bottom surface of the bottom portion (fig. 6). The limitation “extends continuously across” does not require the pattern to extend continuously across the entirety of the bottom surface, it is noted that in claim 1 the pattern is not required to extend across the entirety of the bottom surface to the periphery of the overcap, and claim 13 does not specifically recite that the pattern itself extends to the periphery. Claim 13 only requires that the plurality of connected passageways extend to the periphery and the spaces between the structures 31, 32 

Appellant argues that the Abraham cap fixes the sealing member to the rim of the bottle by compression. Appellant argues that the space between the cap and seal is static, that there is no flexing of the seal and that there is no dynamic contact of the underside of the seal due to pressure within the bottle. Appellant argues that Abrahams rigid structures including the pips recited in Fig.9, create a fixed space between the cap and the sealing member, Appellant argues that there is no suggestion to use these structures within the dynamic operation of the type disclosed in Thomas, where the membrane flexes upwardly into and out of contact with the bottom surface of the cap. 
This argument has not been found persuasive, Abraham teaches providing a surface pattern across the entire underside of a cap in order to create spaces between the underside of a cap and sealing element in order to allow gas flow between the sealing element and the underside of the cap to relieve overpressure in the container (‘’531, [0055], [0004], [0014]) which is the same purpose of Appellant's surface pattern as well (see paragraph [0032] of Appellant's specification) and the same purpose of the pattern of Thomas (‘552, [0009]). Abraham has provided a similar solution to a similar problem as Appellant and the Thomas reference and is therefore reasonably pertinent. . "Under the correct analysis, any need or problem known in the field of endeavor at the time of the invention and addressed by the patent [or application at issue] can provide a reason for combining the elements in the manner claimed." (MPEP 2141.01(a).I). Abraham also specifically recites that the "the interior space in the container closure 

Appellant argues that the Examiner takes the position that hindsight is permissible citing outdated case law. Appellant argues that the asserted standard in McLaughlin has been supplanted by the Supreme Court. Appellant argues that where differences exist between the prior art as a whole and the specifics of the claims, it is 
Appellant’s arguments have not been found convincing the case law cited is from the most recently updated version of the MPEP, see MPEP 2145.X.A and MPEP 707.07(f) where the case law is cited in a form paragraph for use when Appellant’s arguments regarding hindsight reasoning are not persuasive. Further motivation has been explicitly provided in the obviousness rejection for combining the references. As recited in the rejection “It would have been obvious to one of ordinary skill in the art to modify the bottom surface of the overcap of Thomas such that the surface pattern extends continuously across the bottom surface of the body portion, the surface pattern having a plurality of individual spaced apart structures projecting from the bottom surface, a plurality of gaps defined between and surrounding each of the individual structures, the gaps creating a plurality of continuous passageways across the bottom surface as taught by Abraham in order to provide adequate support to the sealing element over the entire bottom surface of the overcap and ensure that gas flow is maintained in the entire region between the overcap and sealing element. To elaborate, since Thomas already desires spacing the flexible membrane from the underside of the overcap using spacing structures to allow gas to flow out of the container into the space between the flexible membrane and the overcap and out of the space between the overcap and the flexible membrane (‘552, [0042], [0006] Fig. 4, 5), and Abraham teaches providing spacing structures over the entire underside of an overcap to ensure gas flow out of the space between the sealing element and overcap (‘531, [0047]), one of ordinary skill in the art would recognize that a benefit of modifying the surface pattern 

	Appellant argues that the cited discussion of Abraham preventing bursting (see Advisory Action, continuation sheet, Page 1) is referencing the reason for providing a central hole and not suggesting a dynamic flexing of the sealing member. Appellant argues that because of these differences one would not be motivated to pick random structures from the multiple embodiments of Abraham and apply them to Thomas. Appellant argues that Thomas is operating in a different/dynamic manner, where pressure is built from the off gassing that causes the membrane to variably flex during use. 
In response to Appellant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 

Appellant argues that claims 2-9 add other details to the structure of claim 1 that are not disclosed by the cited references. Appellant argues that it is not clear how Thomas’s three “thin bosses” that are arranged “at 120° from each other around the center of the overcap” meet the specifics of the claims. Appellant argues that the ribs do not extend across the bottom surface, are not oval in form are not positioned in rows and do not have a regular and repeating pattern as claimed. Appellant argues that Fig. 9 of Abraham also does not meet the specifics of these independent claims. Appellant 
Appellant’s arguments have not been found persuasive, the teachings of Thomas and Abraham regarding claims 2-9 have been provided below and elaborated upon. 
Regarding claim 2, Thomas discloses the plurality of individual structures (bosses 31, 32, 33) within the surface pattern comprise a plurality of hills (bosses 31, 32, 33) and the plurality of gaps (spaces in between the bosses) form valleys positioned between and surrounding the plurality of hills. The plurality of gaps together define a plurality of continuous passageways extending across the bottom surface of the body portion of the overcap (the spaces between the structures 31, 32 and 33 of Thomas are gaps/ valleys which necessarily form continuous passageways which extend across the body portion of the overcap) (Fig. 5). 
Regarding claim 2, Abraham also discloses the plurality of individual structures (pips 58) (Fig. 9, [0042], [0055]) within the surface pattern comprise a plurality of hills (pips 58) and the plurality of gaps (gaps in between the pips 58) ([0042]) form valleys positioned between and surrounding the plurality of hills (Fig. 9). The plurality of gaps together define a plurality of continuous passageways extending across the bottom surface of the body portion of the overcap (gaps created between all of the pips form 
Thus both Thomas and Abraham can each be seen to teach the further limitations of claim 2.
Regarding claim 3, both Thomas and Abraham suggest the use of spacing structures which can be considered nubs, the thin rib bosses 31, 32, 33 of Thomas can be considered nubs (‘552, Figs.4, 5, [0037], [0038]) and protruding pips 58 Abraham can be considered nubs (‘531, Fig. 9, [0055]). Thomas discloses that the nubs (bosses 31, 32, 33) can have a round shape (‘552, [0039]) and therefore is seen to make obvious using nubs having a rounded top surface. It is additionally noted Abraham also suggests spacing structures which have a rounded top surface (‘531, Fig. 8d shows a sinusoidal tooth profile) (Fig. 8d, [0054]). It is noted that Appellant has not provided any specific arguments as to why the spacing structures of Thomas and Abraham could not be considered nubs or do not suggest spacing structures having a rounded top surface.
Regarding claim 4, Thomas discloses that the plurality of nubs (bosses) are arranged in a regular pattern across the bottom surface (‘552, Fig. 5). It is noted that a definition of a pattern can include “is an arrangement of lines or shapes, especially in which the same shape is repeated at regular intervals”, and the thin bosses (31, 32, 33) are the same shape which is repeated at regular intervals.  
Regarding claim 4, Abraham also discloses that the plurality of nubs (pips 58) are arranged in a regular pattern across the bottom surface (‘531, Fig. 9, [0056]). It is noted that a definition of a pattern can include “is an arrangement of lines or shapes, 
Thus both Thomas and Abraham suggest the further limitations of claim 4. It is noted that Appellant has not provided any specific arguments as to why the arrangement of nubs of both Thomas and Abraham could not be considered a regular pattern across the bottom surface.
Regarding claim 5, Thomas in view of Abraham clearly shows that the regular pattern comprises a plurality of rows of nubs (“pips” 58) in Figure 9 (‘531, Fig. 9, [0042]). An annotated Figure 9 of Abraham has been additionally provided below.

    PNG
    media_image2.png
    607
    884
    media_image2.png
    Greyscale

Regarding claim 6, Thomas in view of Abraham discloses that adjacent rows of nubs within the plurality of rows arranged in an offsetting relationship (‘531, Fig. 9, [0042], [0055], [0056]). From annotated Figure 9 above one can see that the pips 58 of 
Regarding claim 7, It is noted that the thin rib bosses 31, 32, 33 (see Figure 5) can be considered to have an oval shape, a definition for “oval” was provided on 07/29/2019 and cited as art of interest in the action mailed 07/29/2019, to show that the term can be applied to elongated roundish shapes with straight sides (Pg. 1, A). The bosses shown in Figure 5 of Thomas are elongated roundish shapes with straight sides. The ends of the bosses are clearly rounded and connected by straight sides. The dictionary definition provided defines oval as “Having a form or outline which is bounded by a smooth curve having no concave parts, longer along one axis and rounded at each end; esp. having a shape of this kind which is symmetrical about two perpendicular axes, with the length not greatly exceeding the breadth; broad and elliptical. Occasionally: (spec. in narrower sense) having the outline of an egg as projected on a surface, broader towards one end (cf. OVATE adj. a). It is sometimes said that the term oval should, on etymological grounds, be restricted to the narrower sense, ‘egg-shaped’ (cf. quot. 1905 at sense B. 1a), but usage does not reflect this. The shape regarded as typically oval is a broad ellipse; the term may occasionally be applied to elongated roundish shapes with straight or even slightly convex sides”. Thus Thomas is seen to teach nubs having an oval perimeter.  
Regarding claim 8, Thomas in view of Abraham discloses that the container further comprises a rim passageway creating a space around the peripheral rim (spaces between bosses 35, 36) of the container body to the exterior, the rim passageway communicating with the plurality of continuous passageways formed by the surface 
Regarding claim 9, Thomas in view of Abraham discloses that the rim passageway comprises at least one skirt channel (spaces between bosses 35, 36) formed within an inside surface of the depending skirt (‘552, Fig. 5, 11, 12), the skirt channel communicating with the one or more continuous passageways (passageways between 31, 32, 33) of the surface pattern (‘552, Fig. 4). It is noted that Appellant has not provided any specific arguments regarding why Thomas and Abraham fail to teach claim 9.

Appellant argues regarding claim 13, that the claimed combination of interconnected elements creates a plurality of continuous and interconnected passageways across the entirety of the bottom surface. Appellant argues that there is no suggestion in Thomas or Abraham to create the specifically claimed structure as defined by claim 13.
This argument has not been found persuasive, it is noted that claim 13 requires “a surface pattern formed continuously across the bottom surface of the body portion, the surface pattern formed by a plurality of spaced apart hills that create valleys surrounding and in between the hills on the bottom surface, the valleys within the surface pattern defining a plurality of connected passageways along the bottom surface to the periphery of the body portion”. Claim 13 does not specifically recite that the pattern formed of the plurality of spaced apart hills extends to the periphery. Claim 13 only requires that the plurality of connected passageways extend to the periphery and 

    PNG
    media_image3.png
    604
    666
    media_image3.png
    Greyscale

Further as discussed in the office action regarding claim 13, Abraham discloses providing the bottom surface of the overcap of a container with a surface pattern formed by a plurality of spaced apart hills (“pips” 58) that create valleys between the hills on the bottom surface, the valleys within the surface pattern defining a plurality of connected passageways between the hills that extend along the bottom surface to the periphery of the body portion (‘531, Fig. 9, [0042], [0055], [0056]). Figure 9 shows pips 58 in portion 

Appellant argues that the rejection is randomly pulling one element from Robling to fill in a perceived omission in the Thomas and Abraham combination. Appellant argues that Thomas does not suggest its modification to move the attachment of the membrane to the chime. Appellant argues that Robling does not provide any suggestion to combine Abraham with Thomas.
This argument has not been found persuasive, the modification of the flexible membrane of Thomas to be attached to the chime 13 instead of ledge 14 is seen to be a mere rearrangement of parts of the container of Thomas (MPEP 2144.04.VI.C). The modification is seen to be a predictable variation of Thomas. ("If a person of ordinary skill can implement a predictable variation, § 103  likely bars its patentability. For the same reason, if a technique has been used to improve one device, and a person of ordinary skill in the art would recognize that it would improve similar devices in the same way, using the technique is obvious unless its actual application is beyond his or her 

Appellant argues regarding claims 15 and 16, that the ribs of Thomas are not oval in form and are not positioned across the underside of the overcap body and do not form a regular and repeating pattern as claimed.
For the same reasons given above regarding claim 7, the nubs of Thomas are seen to be oval. For the same reasons given above regarding claim 4, Thomas and Abraham are seen to teach the plurality of nubs are arranged in a regular pattern across the bottom surface. Further “positioned across” does not require the pattern to be 

In response to Appellant’s arguments regarding Carpenter, Carpenter discloses a closure and a liner provided with outer rib portions (42) and a pattern (48, 46) in order to provide passageways between the neck, liner and closures for the gas to work its way through the vent hole thereby relieving the pressure within the container (col. 1, lines 45-52, col. 2, lines 24-30). Carpenter discloses that the outer ribs 42 can have substantially the same height as the inner ribs (46, 48) (col. 2, lines 54-56), thus teaching the outer ribs can have a height slightly greater than the inner ribs or slightly less than the inner ribs in order to perform the function of spacing the liner from the closure. In this case Carpenters use of “substantially” creates a range of acceptable heights. The teaching of Carpenter is relevant because whether the ribs are attached to the liner or the overcap they are used for the same purpose of providing adequate spacing in desired locations between the liner and overcap. It is noted that criticality of the ribs projecting from the body portion by a greater distance than the projection of the hills within the surface pattern has not been established and no specific distance is provided in the specification or claims. 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ASHLEY AXTELL/Examiner, Art Unit 1792                                                                                                                                                                                                        
Conferees:

                                                                                                                                                                                                       /Michele L Jacobson/Primary Examiner                                                                                                                                                                                                       

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.